Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 10/18/2021, wherein claims 1, 8, 10-13 have been amended, and claims 7, 9 have been cancelled.
Claims 1-6, 8, 10-16, 20 are examined herein on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 9,012,519, PTO-1449), and further in view of Wan et al. (US 20110038925, PTO-892 of record).
Desai et al. discloses a pharmaceutical composition comprising pharmaceutical agent (pharmaceutical agent; column 4, lines 4-11; column 6, lines 11-14) and a carrier such as human serum albumin (HSA; column 2, lines 52-56; column 5, lines 9-20, which is same as instant HSA and HSA is fatty acid free) for parenteral use. See abstract. It is taught that HSA is present in amounts to reduce side effects associated with administration of the pharmaceutical composition. See abstract. It is taught that the composition can be in the form of a liquid and can contain 0.1 to 25 % weight of HSA. See column 5, line 64-column 6, line 18. It is taught that composition, in the liquid form can contain 0.1 percent to 0.25 percent by weight pharmaceutical agent. See column 7, lines 1-3. The pharmaceutical composition can include other agents, excipients. See column 7, lines 4-6. It is taught that the formulations can be liquid solutions, such as effective amount of the compound dissolved in diluents such as water, saline. See column 8, lines 38-41. It is taught that the pharmaceutical composition is formulated to have a pH range of preferably 5.0 to 8.0; it is taught that the pharmaceutically acceptable carrier comprises water for injection. See column 9, Desai et al. teaches aqueous composition comprising pharmaceutically active agent and HSA which is free of solvent other than water. 
Desai et al. does not disclose rolapitant as the pharmaceutical agent in the aqueous composition comprising pharmaceutical agent and human serum albumin. 
Wan et al. discloses composition comprising rolapitant (compound of Formula I (rolapitant), claim 1; paragraph [0025]), and a pharmaceutically acceptable vehicle. See claim 1. It is taught that the pharmaceutically acceptable vehicle can be HSA. See claim 2; para [0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ rolapitant as the pharmaceutically active agent in the aqueous composition comprising human serum albumin (HSA) as taught by Desai et al. because Wan et al. discloses composition comprising rolapitant (compound of formula I, claim 1; paragraph [0025]), and a pharmaceutically acceptable vehicle wherein the pharmaceutically acceptable vehicle can be HSA. One of ordinary skill in the would have been motivated to obtain an aqueous composition comprising rolapitant as the pharmaceutically active agent and 
It would have been obvious to one of ordinary skill in the art to adjust the weight ratio of the components rolapitant and HSA as in instant claims.
One of ordinary skill in the art would have been motivated to adjust the weight ratio of the components rolapitant and HSA as in instant claims. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the recitation “A composition comprising a non-covalently bound complex”, in claim 13, it is pointed the Desai et al. in view of Wan et al. render obvious aqueous composition comprising rolapitant and HSA, the composition will contain non-covalently bound complex of rolapitant and HSA.
 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Desai discloses serum albumin compositions of several drugs, including paclitaxel, docetaxel, rapamycin, propofol, amphotericin, cyclosporine, camptothecin, amidarone, and epothilone B (See Examples in Desai), all of which are significantly structurally dissimilar from rolapitant. In fact, none of these pharmaceutical agents even belongs to the same chemical class as rolapitant. Desai lacks any indication to use rolapitant for combining with albumin………one would select the explicit focus of Desai - paclitaxel, or a structural analog thereof, -- and would not even think of a structurally dissimilar compound rolapitant and concomitantly would not select rolapitant for experimentation out of the entire universe pharmaceutical agent (pharmaceutical agent; column 4, lines 4-11; column 6, lines 11-14) and a carrier such as human serum albumin (HSA; column 2, lines 52-56; column 5, lines 9-20, which is same as instant HSA and HSA is fatty acid free) for parenteral use. See abstract. It is taught that HSA is present in amounts to reduce side effects associated with administration of the pharmaceutical composition. See abstract. Desai et al. teaches advantages of using HAS as a carrier such as reducing side effects, inhibiting microbial growth and oxidation in the pharmaceutical composition, and enhancing transport and binding of a pharmaceutical agent to a cell. See abstract. Wan et al. discloses composition comprising rolapitant (compound of Formula I (rolapitant), claim 1; paragraph [0025]), and a pharmaceutically acceptable vehicle. See claim 1. It is taught that the pharmaceutically acceptable vehicle can be HSA. See claim 2; para [0015]. One of ordinary skill in the would have been motivated to employ human serum albumin (HSA) as a carrier for rolapitant with reasonable expectation of success of obtaining a pharmaceutical composition with enhanced solubility of compound of formula I rolapitant to facilitate formulations for parenteral delivery, and with the advantages as taught by Desai et al. because 1) Wan et al. discloses composition comprising rolapitant (compound of Formula I (rolapitant), claim 1; paragraph [0025]), and a pharmaceutically acceptable vehicle. See claim 1 and Wan et al. teaches that the 
Applicant argues that “Wan specifically focuses its research efforts on cyclodextrin formulations containing rolapitant and on various related emulsion formulations. Exemplified formulations contain PEG, solutol, miglyol, and soybean oil (see Tables 7-13 and Example 6), which are not at all like serum albumin. It is clear that Wan's brief discloser of albumin in the definition of "pharmaceutically acceptable carrier" is a mere speculation and an example of overbroad patent drafting.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Wan et al. discloses composition comprising rolapitant (compound of Formula I (rolapitant), claim 1; paragraph [0025]), and a pharmaceutically acceptable vehicle (see claim 1), and Wan et al. teaches that the pharmaceutically acceptable vehicle can be HSA. See claim 2; also see para [0015], wherein it is taught that Human Serum albumin based formulations relate to the strong binding of HSA to Compound 1 and which would minimize the partitioning of free drug into red blood cells; see para [0030] wherein it is taught that the invention therein also comprises an intravenous formulation comprising compound of Formula I or a salt thereof and human serum albumin (HSA).
Applicant arguments regarding unpredictability of the art of formulating pharmaceutical compositions of lipophilic drugs with enhanced solubility and stability; and applicant’s arguments “that one of ordinary skill in the art would not be motivated and 
One of ordinary skill in the art would have been motivated to adjust the weight ratio of the components rolapitant and HSA as in instant claims. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The recitations “wherein the composition is a clear aqueous solution when the composition is dissolved in an aqueous solvent” in claims 1, 13; “wherein the aqueous solution is clear for at least 2 hours” in claim 10; “wherein the aqueous solution is clear  

Prior Art made of Record:
US "20050282734"….paclitaxel, HSA;
US 4,147,167…for solid composition
US 9962452… or WO "2014/121033;
US 10,500,285….docetaxel, HSA.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627